Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated April 25, 2017 and effective as of April 1,
2017 (the “Effective Date”), is by and among Mantra Venture Group Ltd., a
British Columbia corporation (“Buyer”), and InterCloud Systems, Inc., a Delaware
corporation (“Seller”).

 

P R E M I S E S:

 

WHEREAS, Seller’s subsidiaries AW Solutions, Inc. and AW Solutions Puerto Rico
LLC are collectively engaged in the business of providing professional,
multi-service line, telecommunications infrastructure and outsource services to
the wireless and wireline industry (the “Business”); and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, substantially all of the assets used or useful in the operation of the
Business upon the terms and conditions hereinafter set forth.

 

A G R E E M E N T S:

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
DEFINED TERMS

 

Section 1.1        Defined Terms. The following terms shall have the following
meanings in this Agreement:

 

“Accounts Receivable” means any and all amounts owed in cash to Seller or any of
its Subsidiaries by reason of a sale of a good or provision of a service in the
ordinary course of the Business (in accordance with GAAP and net of any
allowances, applicable reserves and deferred revenue).

 

“Acquisition Proposal” shall mean any proposal for an acquisition, a merger or
other business combination with Seller, or any proposal or offer to acquire
directly or indirectly all or substantially all of the equity interest in Seller
or all or substantially all of the assets of Seller.

 

“Affiliate” means, with respect to any specified Person, (a) any other Person
which, directly or indirectly, owns or controls, is under common ownership or
control with, or is owned or controlled by, such specified Person, (b) any other
person which is a director, officer or general partner or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, of the specified Person, (c) another Person of which the
specified Person is a director, officer or general partner or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (d) another Person as to which the specified Person serves as
trustee or in a similar capacity, or (e) any relative or spouse of the specified
Person within the first degree of consanguinity, and to the extent they share a
common household with the specified Person, any relative of such spouse or any
spouse of any such relative. The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 



 

 

 

“Assets” means Seller’s interest in substantially all the tangible and
intangible assets owned, leased or licensed on the Effective Date by Seller in
connection with the Business, including, but not limited to, those items
described in ‎Section 2.1, but not including the Excluded Assets listed in
‎Section 2.2 hereof.

 

“Assumed Contracts” means all Contracts of Seller related to the Business or the
Assets and listed on Schedule ‎3.8 hereto.

 

“Assumed Current Liabilities” means the current liabilities of Seller as of the
Effective Date directly related to the Business each of which was incurred in
the ordinary course of business.

 

“Business Day” means any day other than any Saturday or Sunday or any other day
on which banks located in New York, New York generally are closed for business.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of ‎Article VIII hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended to the date hereof.

 

“Confidential Information” shall mean (a) all of Seller’s and its Subsidiaries’
technical, commercial, marketing, strategic, business or other information,
data, plans and material of the kind either identified as confidential or
proprietary or which a reasonable person would recognize to be confidential or
proprietary, either from its nature or the manner of its disclosure, or which
has not entered the public domain and (b) the terms and provisions of this
Agreement and any other material information relating to this Agreement or the
transactions contemplated hereunder. Confidential Information does not include
any information that is or becomes generally known to and available for use by
the public, is obtainable from independent sources or is required by law to be
disclosed.

 

“Consents” means the consents of third parties necessary to consummate the
transactions contemplated hereby.

 

“Contracts” means all agreements, written or oral (including any amendments and
other modifications thereto), to which Seller is a party or is bound.

 

“Disclosure Schedule” means the Seller’s Disclosure Schedule attached hereto and
made a part hereof.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
as calculated in accordance with GAAP. For the purpose of calculating the
“EBITDA” of the Business, such calculations shall not include any and all
salaries and/or similar payments to employees or agents of the Business who were
not receiving payments from Seller at the time of closing under this Agreement
unless, subsequent to the Closing, such employee or agent has replaced an
employee or agent of the Business and is receiving approximately the same salary
and/or payments.

 



 2 

 

 

“EBITDA Calculation Statement” means the Six-Month Anniversary EBITDA
Calculation Statement.

 

“Encumbrance” means any lien, mortgage, pledge, claim, security interest,
imperfection in title or other third party right or interest of any kind
whatsoever, or restrictive agreement, conditional sales agreement, option,
encumbrance or charge of any kind whatsoever.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Fundamental Representations” means those representations and warranties set
forth in ‎Section 3.1 (“No Violation; Authorization”), ‎Section 3.2 (“Due
Organization”), ‎Section 3.3 (“Binding Obligation”) and ‎Section 3.4 (“Assets
and Title”).

 

“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

 

“Hazardous Substances” shall mean any toxic or hazardous substance, material, or
waste, and any other contaminant, pollutant or constituent thereof, whether
liquid, solid, semi-solid, sludge and/or gaseous, including chemicals,
compounds, by-products, pesticides, asbestos containing materials, petroleum or
petroleum products, and polychlorinated biphenyls, the presence of which
requires investigation or remediation under any environmental Laws or which are
regulated, listed or controlled by, under or pursuant to any environmental Laws,
or which has been determined or interpreted at any time by any governmental
authority to be a hazardous or toxic substance regulated under any other
statute, law, regulation, order, code, rule, order, or decree, including any
Hazardous Substance as that term is defined under the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”).

 

“Intellectual Property” shall mean all Intellectual Property Rights owned by or
licensed to Seller, whether or not used in connection with the Business,
including the name “Ingenious” and all associated goodwill.

 

“Intellectual Property Rights” shall mean all statutory, common law and
registered patents, copyrights, trademarks service marks, tradenames, domain
names (including Registered Intellectual Property), and all trade secrets,
designs, imprints, logos, compilations of data and other intangible rights and
interests.

 

“Knowledge” shall mean the actual knowledge of the party to whom such knowledge
is imputed or the knowledge of the party after reasonable due inquiry and
investigation, including inquiry of any employees of Seller that have
responsibility for such matter. For the purposes of this definition, any
applicable party shall be deemed to have knowledge of information in documents
that are or have been in his possession (including in electronic format).

 

“Law” means any law, rule or regulation of any federal, state or local
governmental authority.

 



 3 

 

 

“Liabilities” means any liabilities, claims, obligations, commitments, expenses
or damages, whether known or unknown, contingent or absolute, named or unnamed,
disputed or undisputed, legal or equitable, determined or indeterminable, or
liquidated or unliquidated.

 

“Licenses” means all of the licenses, permits and other authorizations issued by
any federal, state or local governmental authorities to Seller and used in the
operation of the Business, with any additions thereto between the Effective Date
and the Closing Date.

 

“Material Adverse Effect” shall mean a material adverse effect on the Business,
Assets, liabilities, condition (financial or otherwise), prospects or results of
operations of Seller or any of its Subsidiaries, taken as a whole; provided,
however, that “Material Adverse Effect” shall not include any event, occurrence,
fact, condition, or change, directly or indirectly, arising out of or
attributable to: (i) any changes, conditions or effects in the United States
economies or securities or financial markets in general; (ii) changes,
conditions or effects that affect the industries in which the Business operates
(provided such changes, conditions or effects do not adversely and
disproportionately affect Seller relative to other Persons in such industries);
(iii) any change, effect or circumstance resulting from an action required or
permitted by this Agreement; (iv) the effect of any changes in applicable Laws
or accounting rules, including GAAP; (v) any change, effect or circumstance
resulting from the announcement of this Agreement; or (vi) conditions caused by
acts of terrorism or war (whether or not declared) or any man-made disaster or
acts of God.

 

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures; (b) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business; (c) easements, rights of way, zoning ordinances and
other similar encumbrances affecting Real Property; and (d) other than with
respect to owned Real Property, liens arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Personal Property” means all of the interest of Seller in all machinery,
equipment, computer programs, computer software, tools, motor vehicles,
furniture, leasehold improvements, office equipment, supplies, plant, spare
parts and other tangible personal property which are owned by or leased to
Seller or its Subsidiaries, or otherwise used or possessed by Seller, together
with any additions or deletions thereto expressly permitted by Buyer or this
Agreement between the Effective Date and the Closing Date.

 

“Real Property” means all of Seller’s owned or occupied real property, leasehold
interests, easements, real estate licenses, rights to access and rights of way
used in the Business, together with any additions or deletions thereto expressly
permitted by Buyer or this Agreement between the Effective Date and the Closing
Date.

 



 4 

 

 

“Registered Intellectual Property” means all United States, international and
foreign: (a) patents and patent applications (including provisional
applications); (b) registered trademarks, applications to register trademarks,
intent-to-use applications, or other registrations or applications related to
trademarks, and any domain name registrations; (c) registered copyrights and
applications for copyright registration; (d) any mask work registrations and
applications to register mask works; and (e) any other Intellectual Property
Rights that are the subject of an application, certificate, filing, registration
or other document issued by, filed with, or recorded by, any state, government
or other public legal authority.

 

“Release” shall mean any manner of spilling, leaking, dumping, discharging,
releasing, migrating or emitting Hazardous Materials, including the definitions
given to any of such terms under CERCLA or any other environmental law.

 

“Subsidiary” shall mean, with respect to Seller, any entity of which a majority
of the voting power or equity interest is owned, directly or indirectly, by
Seller.

 

“Tax” shall mean any federal, territorial, state, county, local, or foreign
income, gross receipts, license, payroll, wage, employment, excise, utility,
communications, production, occupancy, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, capital levy,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, real property gains, recordation, business license,
workers’ compensation, Pension Benefit Guaranty Corporation, personal property,
sales, use, transfer, registration, value added, ad valorem, alternative or
add-on minimum, estimated, or other tax, fee, charge, premium, imposition of any
kind whatsoever, however denominated, imposed by any tax authority, including,
but not limited to, the Internal Revenue Service (“IRS”), together with any
interest, penalties or other additions to tax and any interest on any such
interest, penalties and additions to tax payable in respect thereof.

 

“Taxable Period” means any taxable year or any other period that is treated as a
taxable year with respect to which any Tax may be imposed under any applicable
statute, rule or regulation of any Tax Authority.

 

“Tax Laws” shall mean the Code, and any other federal, state, county, local or
foreign laws related to any Tax, as well as any regulations, administrative
pronouncements, rules or requirements pursuant thereto.

 

“Tax Returns” shall mean reports, estimates, declarations of estimated tax,
information statements and returns, including information returns or reports
with respect to backup withholding and other payments to third parties, relating
to or required to be filed with any tax authority by any Tax Law in connection
with any Taxes.

 



 5 

 

 

ARTICLE II
PURCHASE AND SALE OF ASSETS

 

Section 2.1       Agreement to Sell and Buy. Subject to the terms and conditions
set forth in this Agreement and effective as of the Effective Date, Seller
hereby agrees to transfer and deliver to Buyer, and Buyer agrees to purchase,
free and clear of any Encumbrances other than Permitted Encumbrances, 80.1% of
the Assets, including, but not limited to, Seller’s right, title, and interest
in and to:

 

(a)       all Assumed Contracts;

 

(b)       all Real Property;

 

(c)       all Licenses;

 

(d)       all Intellectual Property;

 

(e)       all Personal Property;

 

(f)       all files, books and other records relating solely to the Business,
including, without limitation, executed copies of the Assumed Contracts or, if
no executed agreement exists, summaries of the Assumed Contracts, marketing
information, sales records, and price, customer, lead, mailing, circulation,
purchaser and all other lists and files;

 

(g)       software related to the computer programs used in the operation of the
Business owned by Seller and transferable under applicable license agreements,
including, without limitation, those listed on Schedule ‎2.1(g) hereto;

 

(h)       all of Seller’s goodwill in and going concern value of the Business;

 

(i)       all inventory used in connection with the Business;

 

(j)       all Accounts Receivable;

 

(k)       all prepaid expenses and deposits of Seller with third parties in
respect of the Assets (“Seller Deposits”);

 

(l)       all claims, causes of action and choses in action of Seller against
third parties relating to the Assets or Business, but excluding claims, causes
of action and choses in action against third parties related to the Excluded
Assets and the Excluded Liabilities;

 

(m)       all intangible assets of Seller relating to the Business not
specifically described above; and

 

(n)       available cash of Seller.

 

Section 2.2       Excluded Assets. The following assets of Seller shall not be
acquired by Buyer and shall be deemed excluded assets (the “Excluded Assets”):

 

(a)       Seller’s minute books, organizational documents, and such other books
and records of Seller pertaining to the ownership, organization or existence of
Seller and duplicate copies of such records as are necessary to enable Seller to
file Tax Returns and reports, and any other books and records of Seller not
related to the Business;

 



 6 

 

 

(b)       any claim, right or interest of Seller in or to any prepayment,
refund, rebate, abatement or other recovery for Taxes, together with any
interest due thereon or penalty rebate arising therefrom;

 

(c)       all Contracts other than Assumed Contracts, and any assets of Seller
subject to any Contract of Seller that is not an Assumed Contract;

 

(d)       non-assignable licenses, permits and authorizations;

 

(e)       all insurance policies relating to the Business and those claims of
Seller under the insurance policies included within the Excluded Assets;

 

(f)       all Benefit Plans (and all rights, claims and defenses thereunder),
and all assets or funds held in trust for or under such Benefit Plans;

 

(g)       all claims, causes of action and choses in action of Seller against
third parties relating to the Excluded Assets and the Excluded Liabilities;

 

(h)       the assets, properties and rights specifically set forth on Schedule
‎2.2(h);

 

(i)       the rights which accrue or will accrue to Seller under this Agreement
or the Related Documents.

 

Section 2.3        Liabilities.

 

(a)       Assumed Liabilities. On the Effective Date, Buyer shall assume only
the following liabilities: (i) all Liabilities of Seller under the Assumed
Contracts from and after the Effective Date; and (ii) the Assumed Current
Liabilities ((i) and (ii) collectively, the “Assumed Liabilities”). No other
Liabilities of Seller will be assumed by Buyer other than the Assumed
Liabilities.

 

(b)       Excluded Liabilities. Except for the Assumed Liabilities, neither
Buyer nor any of its Affiliates shall assume or otherwise be liable in respect
of, or be deemed to have assumed or otherwise be liable in respect of, any debt,
claim, obligation, or other Liability of Seller, or any of its Affiliates,
regardless of whether such debt, claim, obligation, or other Liability is
matured or unmatured, contingent or fixed, known or unknown (the “Excluded
Liabilities”). Excluded Liabilities shall include, without limitation:

 

(i)       any long-term debt or notes payable of Seller and any Liability of
Seller to any of its Affiliates;

 

(ii)      any Liability for Taxes of Seller (including liability for Taxes
arising from any Tax sharing agreement, Tax indemnity agreement or Tax
allocation agreement) for any Taxable Period, any liability for Taxes of the
Business or related to the Assets properly attributable to the portion of the
Taxable Period that includes the Effective Date through and including the
Effective Date, and any Tax Liability arising from the sale of the Business and
the Assets to Buyer contemplated herein or from any liquidation and dissolution
of Seller;

 



 7 

 

 

(iii)       any Liability of or claim against Seller that constitutes or arises
from a breach by Seller of any representation, warranty or covenant herein;

 

(iv)       any Liability of Seller or claim of any kind that may arise from
Seller’s operation of the Business, ownership of the Assets or under the Assumed
Contracts relating to the time period prior to the Effective Date or arising out
of events occurring prior to the Effective Date (including liabilities for
breach by Seller prior to Closing) or resulting from Seller’s consummation of
the transactions contemplated by this Agreement;

 

(v)       any Liability of or claim against Seller that may arise from the
rendering of investment banking, brokerage fees, professional, legal,
accounting, appraisal, engineering or other similar services to Seller in
connection with the transactions herein;

 

(vi)      any Liability of Seller arising out of or relating to the employment
of, performance of services by or termination of any employees, whether written
or oral, express or implied, including any Liability (A) consisting of, arising
out of or relating to severance, accrued vacation, termination, retention bonus,
“golden parachute”, any Benefit Plan or corporate policy, unemployment
compensation or any similar or other payment, with respect to any employee of
Seller; (B) resulting from the consummation of the transactions contemplated by
this Agreement or the termination of any employees in connection therewith under
the Workers Adjustment and Retraining Notification Act of 1988, as amended from
time to time; (C) resulting from workers’ compensation or other similar claims,
or (D) arising out of or relating to any Benefit Plan;

 

(vii)     any and all claims of employees, consultants or independent
contractors of Seller in such capacity;

 

(viii)     any Liability under any Contract not included in the Assumed
Contracts;

 

(ix)       any Liability under any Assumed Contract for which a Consent, if
required, has not been obtained or waived as of the Closing;

 

(x)       any forfeiture, claim or pending litigation, arbitration or proceeding
relating to the Business arising prior to the Effective Date (which shall remain
and be the obligation and liability solely of Seller);

 

(xi)       any Liability, other than the Assumed Liabilities; and

 

(xii)      any liability related to any Excluded Asset, unless otherwise
expressly assumed by Buyer herein.

 

 8 

 

 

For the avoidance of doubt, Seller shall not retain and Buyer is assuming and
will pay the Assumed Current Liabilities.

 

Seller agrees that it shall pay promptly when due any and all Excluded
Liabilities not discharged by it at or prior to Closing, including any of
Seller’s Liabilities related to Seller’s employees during the period they are
employed by Seller or the Benefit Plans. Buyer is not the successor employer of
Seller’s employees for any purpose and is not required to employ any of such
employees.

 

Section 2.4       Purchase Price. The Purchase Price for the Assets shall be (i)
Buyer’s assumption of the Assumed Liabilities, (ii) plus an unsecured one-year
convertible promissory note in the aggregate principal amount of $2,000,000, in
the form of Exhibit D hereto (the “Purchase Price”). The Purchase Price will be
subject to downward or upward adjustment on a dollar-for-dollar basis to the
extent current assets (excluding cash and cash equivalents, which will be
remitted directly to Seller at Closing) less current liabilities (“Working
Capital”) of Seller related to the Business on the Effective Date, as reflected
on the Closing Balance Sheet, determined in accordance with GAAP, is less than
or greater than zero (the “Working Capital Adjustment”), and as determined as of
the close of business on the Effective Date and using the same adjustment
procedures set forth in Section 2.5 below.

 

Section 2.5       Purchase Price Adjustments. 

 

(a)       On or before the date which is thirty (30) days after the six-month
anniversary of the Effective Date, Buyer shall prepare and deliver to Seller a
written, unaudited statement (the “Six-Month Anniversary EBITDA Calculation
Statement”) setting forth in reasonable detail its determination of the EBITDA
of the Business for the six-month period (the “Six-Month Anniversary EBITDA”)
immediately following the Effective Date (the “First Calculation Period”), which
shall be subject to review by Seller pursuant to ‎Section 2.5(c). Within six
months of the final determination of the Six-Month Anniversary EBITDA, Buyer
shall pay to Seller an amount equal to the lesser of (i) three times the
Six-Month Anniversary EBITDA and (ii) $1,500,000 (the “Six-Month EBITDA
Payment”). The Six-Month EBITDA Payment shall be made, at the sole option of the
Buyer, either in cash, common stock of the Buyer, or a combination thereof.

 

(b)       Seller shall have fifteen (15) days after its receipt of an EBITDA
Calculation Statement (the “EBITDA Review Period”) to review such EBITDA
Calculation Statement. During the EBITDA Review Period, Seller and its
accountants and representatives shall have the right to inspect Buyer’s books
and records during normal business hours at Buyer’s offices, upon reasonable
prior notice and solely for purposes reasonably related to determinations of the
Six-Month Anniversary EBITDA. Prior to the expiration of the EBITDA Review
Period, Seller may object to the Six-Month Anniversary EBITDA set forth in the
EBITDA Calculation Statement by delivering a written notice of objection (an
“EBITDA Calculation Objection Notice”) to Buyer which shall specify the items in
the EBITDA Calculation Statement disputed by Seller and shall describe in
reasonable detail the basis for such objection, as well as the amount in
dispute. If Seller fails to deliver an EBITDA Calculation Objection Notice to
Buyer prior to the expiration of the EBITDA Review Period, then the Six-Month
Anniversary EBITDA set forth in the EBITDA Calculation Statement shall be final
and binding on the parties hereto. If Seller timely deliver an EBITDA
Calculation Objection Notice, Buyer and Seller shall negotiate in good faith to
resolve the disputed items and agree upon the Six-Month Anniversary EBITDA. If
Buyer and Seller are unable to reach an agreement within thirty (30) days after
such EBITDA Calculation Objection Notice has been given, all unresolved disputed
items shall be promptly referred to the Independent Accountants for resolution.
The Independent Accountants shall be directed to render a written report on the
unresolved disputed items with respect to the Six-Month Anniversary EBITDA as
promptly as practicable, but in no event greater than 45 days after such
submission to the Independent Accountants, and to resolve only those unresolved
disputed items set forth in the EBITDA Calculation Objection Notice. If issues
are submitted to the Independent Accountants for resolution, (i) Buyer and
Seller shall furnish or cause to be furnished to the Independent Accountants all
work papers and other documents and information relating to the disputed issues;
(ii) the Independent Accountants shall resolve the disputed items based solely
on the applicable definitions and other terms in the Agreement and the
presentations by Buyer and Seller, and not by independent review; (iii) the
determination of the Independent Accountants, as set forth in a notice to be
delivered to both Buyer and Seller within 45 days of the submission to the
Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on the parties and shall be used in the calculation of
the Six-Month EBITDA Adjustment; and (iv) the fees and expenses of the
Independent Accountants shall be shared equally by Buyer and Seller.

 



 9 

 

 

(c)       Accounting of Purchase Price Adjustments. The parties further
acknowledge and agree that any adjustments to the purchase price made pursuant
to this ‎Section 2.5 (each, a “Purchaser Price Adjustment”), shall be treated as
an adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

 

Section 2.6       Option. For the two year period following the Effective Date,
Buyer shall have the option to purchase the remaining 19.9% of the Assets from
Seller, at a valuation equal to 125% of the valuation of the Assets as of the
Effective Date.

 

Section 2.7       Allocation. Seller and Buyer agree to allocate the Purchase
Price among the Assets in accordance with the allocation schedule attached as
Schedule ‎2.7 hereto (the “Allocation Schedule”). Seller and Buyer will each
file an IRS Form 8594 consistent with the Allocation Schedule.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows, that as of the Closing Date,
and except as set forth in the Disclosure Schedule:

 

Section 3.1       No Violation; Authorization. The execution and delivery of
this Agreement and each other agreement, instrument, document or certificate
related to or arising from this Agreement (the “Related Documents”) does not,
and the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof will not (subject only to obtaining
any required consents, approvals, authorizations, exemptions or waivers set
forth on Schedule ‎3.7), (i) to Seller’s Knowledge, result in any violation of,
any statute, regulation, rule, injunction, judgment, order, decree, ruling,
charge or other restriction of any government, governmental agency, or court to
which Seller is subject; (ii) result in any violation of any provision of its
articles of organization, operating agreement or other organizational documents;
or (iii) result in any violation of or default on the part of Seller (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any material Contract or result in
the creation of any Encumbrance (except Permitted Encumbrances) upon the Assets.
The execution, delivery and performance of this Agreement and the Related
Documents to which Seller is or is to become a party have been duly and validly
authorized by all requisite limited liability company action on the part of
Seller.

 



 10 

 

 

Section 3.2       Due Organization. Seller is an entity duly organized, validly
existing and in good standing under the laws of the state of its organization,
and has all necessary limited liability company power and authority to own,
lease and operate the assets that it currently owns, leases or operates and to
conduct the Business as it is now being conducted. Seller is duly licensed,
registered and qualified to do business as a foreign entity and is in good
standing in all jurisdictions in which the ownership of its assets, or the
conduct of the Business as currently conducted, requires such qualification
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. Schedule ‎3.2 sets forth each state or other
jurisdiction in which Seller is licensed or qualified to do business. Seller has
delivered to Buyer an accurate and complete copy of the articles of organization
and operating agreement of Seller. Seller has no Subsidiaries.

 

Section 3.3       Binding Obligation. This Agreement (and when executed and
delivered at Closing, each Related Document) will be duly executed by Seller and
(assuming due authorization, execution and delivery by the other parties hereto)
will constitute the legal, valid, and binding obligation of Seller, enforceable
against Seller in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

Section 3.4       Assets and Title. The Assets include substantially all assets
used by Seller in its operation of the Business. Seller owns and has good and
valid title to, or a valid leasehold interest in, the Assets, and as of the
Closing Date, the Assets will be free and clear of all Encumbrances (except for
Permitted Encumbrances). Schedule 3.4 sets forth a list of any Encumbrances on
the Assets existing as the Closing Date.

 

Section 3.5       Title to and Condition of Personal Property. Schedule ‎3.5
hereto contains a list of Seller’s Personal Property with a value in excess of
$1,000.00 used in connection with the Business. Seller owns and has good and
valid title to all Personal Property free and clear of any Encumbrances, except
for Permitted Encumbrances or Encumbrances that shall be discharged or removed
by Seller prior to or at Closing. Except as otherwise disclosed on Schedule ‎3.5
hereto, the Personal Property constituting tangible property is in good
operating condition (ordinary wear and tear excepted).

 

Section 3.6       Contracts. Schedule ‎3.6 hereto lists all Contracts related to
the Business or the Assets in effect as of the Closing Date, including, without
limitation, the following:

 

(a)       any pension, profit sharing, stock option, employee stock purchase or
other material plan or arrangement providing for deferred compensation to
employees, former employees or consultants, or any collective bargaining
agreement or any other Contract with any labor union;

 



 11 

 

 

(b)       any employment Contract for the employment of any officer, individual
employee or other Person and providing for annual base compensation in excess of
$50,000;

 

(c)       any Contract under which Seller has advanced or loaned any other
Person amounts in the aggregate exceeding $10,000 except for advances to
employees in the ordinary course of business for valid business reasons and not
in excess of $5,000 in the aggregate;

 

(d)       any Contract relating to borrowed money or other indebtedness
(including any earnout obligations) or the mortgaging, pledging or otherwise
placing an Encumbrance (excluding Permitted Encumbrances) on the Assets;

 

(e)       any Contract under which Seller is lessee of or holds or operates any
Real Property owned by any other Person;

 

(f)       any Contract under which Seller is lessor of or permits any third
party to hold or operate any property, real or personal, owned or controlled by
Seller;

 

(g)       any Contract with respect to any Intellectual Property granted or made
to Seller, or granted or made by Seller to third parties, except licenses to
Seller of commercially available, unmodified, “off the shelf” software used for
Seller’s own internal use;

 

(h)       any Contract (including any exclusivity, nondisclosure or
confidentiality agreement) prohibiting Seller from freely engaging in any
business or competing anywhere in the world;

 

(i)       any Contract with any vendor or customer of Seller requiring payments
to or from Seller in excess of $5,000 each year during the term thereof; and

 

(j)       any Contract not listed in clauses ‎(a)-‎(i) above which is material
to the operation of the Business.

 

On or prior to the date hereof, Seller has provided Buyer with, or made
available to Buyer, true and complete copies of all written Contracts responsive
to items (a)-(j) above. All of the Contracts listed on Schedule ‎3.6 are in full
force and effect, and are valid, binding and enforceable in accordance with
their terms and comprise all of the Contracts material for the operation of the
Business. Except as otherwise disclosed on Schedule ‎3.6: (i) there is no
default or breach by Seller, or to the Knowledge of Seller, any other party to
any Contract set forth on Schedule ‎3.6, (ii) there is no fact or circumstance
that exists that, with or without the passage of time or giving of notice or the
happening of any further event or condition, would constitute a default, or
would entitle any party to terminate any such Contracts or to make a claim or
set-off against Seller, any of its Subsidiaries or any of their respective
Affiliates, or otherwise to amend such Contract or prevent such Contract from
being renewed in accordance with its terms; and (iii) there are no negotiations
pending or in progress to revise any Contract, other than negotiations in the
ordinary course of business intended to make the terms of certain Contracts more
favorable to Seller and its Subsidiaries. The Seller has not received any
written notice of default, termination, or nonrenewal under any Contract listed
on Schedule ‎3.6.

 



 12 

 

 

Section 3.7       Consents. Except for the Consents described in Schedule ‎3.7
hereto, no consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any Contract to which Seller is a party is required or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required to (a) execute this Agreement, (b) consummate this
Agreement and the transactions contemplated hereby, (c) permit Seller to sell
the Assets to Buyer, or (d) enable Buyer to operate the Business after the
Closing Date in the same manner as it is presently operated.

 

Section 3.8       Undisclosed Liabilities. Except as set forth on Schedule ‎3.8
hereto or on the Financial Statements or the notes thereto, Seller and the
Business do not have and will not have any indebtedness, duty, responsibility,
liability or obligation of any nature, whether absolute, accrued, contingent or
otherwise, and whether due or to become due, related to or arising from the
operation of the Business or the ownership, possession or use of the Assets.
There are no extraordinary claims against Seller or the Business by third
parties relating to acts or omissions by Seller arising outside the ordinary
course of the Business.

 

Section 3.9       Books and Records. The books of account of Seller, and other
such records, are complete and correct in all material respects, and fully and
fairly reflect bona fide transactions set forth therein. At the Closing, all
such books and records shall be located at the business office of Seller.

 

Section 3.10       Full Disclosure. No representation or warranty made by Seller
herein or in any certificate, document or other written instrument furnished or
to be furnished pursuant hereto contains or will contain any untrue statement of
any fact, nor shall any such certificate, document or written instrument omit
any fact necessary in order to make any statement herein or therein, in light of
the circumstances in which it was made, not misleading. Seller has disclosed to
Buyer all facts known to it that are material to the ownership of the Assets or
the business, liabilities, prospects, condition (financial or otherwise) or
results of operations of the Business.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 4.1       Organization; Due Authorization. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of British
Columbia, and has full corporate power and authority to execute, deliver and
perform this Agreement and any Related Document to which it is a party. The
execution, delivery and performance of this Agreement and the Related Documents
have been duly and validly authorized by all necessary corporate actions on the
part of Buyer.

 

Section 4.2       Binding Obligation. Assuming due authorization, execution and
delivery of this Agreement by the other parties hereto, this Agreement (and when
executed and delivered at Closing, each Related Document) will be duly executed
by Buyer and (assuming due authorization, execution and delivery by the other
parties hereto) will constitute the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at low or in equity).

 



 13 

 

 

Section 4.3       Absence of Consents; No Violation. Subject to Seller obtaining
the Consents, no consent, authorization, approval, order, license, certificate
or permit of or from, or declaration or filing with any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any material contract to which Buyer is a party is
required for the execution, delivery and performance of this Agreement and each
of the Related Documents. Subject to Seller obtaining the Consents, the
execution and delivery of this Agreement and each Related Document by Buyer, and
the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof does not (i) to the Knowledge of
Buyer, result in any violation of any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government
or governmental agency, or court to which Buyer is subject; (ii) result in any
violation of any provision of its the certificate of incorporation, by-laws or
other organizational documents of Buyer; or (iii) result in any violation of or
default on the part of Buyer (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any note, bond, mortgage, indenture, deed of trust, license, lease, contract,
commitment or loan or other agreement to which Buyer is a party or by which any
of its properties or assets are bound.

 

Section 4.4       Experience of Buyer. Buyer has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective transactions contemplated by
this Agreement, and has so evaluated the merits and risks of such transaction.
Buyer is able to bear the economic risk of an investment in the Business and the
Assets and, at the present time, is able to afford a complete loss of such
investment.

 

Section 4.5       Brokerage. Buyer has not incurred any liability for brokerage
commissions, finders’ fees or other similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or
agreement binding upon Buyer.

 

ARTICLE V
COVENANT OF SELLER

 

Section 5.1       Pre-Closing Covenants. Except as contemplated or required by
this Agreement, commencing on the Effective Date until the Closing Date, Seller
shall use commercially reasonable efforts to (1) maintain and preserve the
Assets and the Business, (2) retain the services of present key employees and
(3) maintain and preserve consistent with the ordinary course of business, the
goodwill of and present relationships with suppliers, advertisers, customers and
others having business relations with Seller and its Subsidiaries.

 



 14 

 

 

ARTICLE VI
SPECIAL COVENANTS AND AGREEMENTS

 

Section 6.1       Taxes, Fees and Expenses. All sales, use, transfer, and
purchase taxes and fees, if any, arising out of the transfer of the Assets
pursuant to this Agreement shall be paid by Seller. Except as otherwise provided
in this Agreement, each party shall pay its own expenses incurred in connection
with the authorization, preparation, execution and performance of this
Agreement, including all fees and expenses of counsel, accountants, agents and
other representatives; provided that expenses of Seller incurred up to the
Closing Date (“Seller Transaction Expenses”) shall be paid by Seller and shall
not be assumed by Buyer as Assumed Current Liabilities.

 

Section 6.2       Bulk Sales Law. Buyer hereby waives compliance by Seller with
the provisions of any applicable bulk sales laws, and Seller warrants and agrees
to pay and discharge when due all claims of creditors that could be asserted
against Buyer by reason of such noncompliance to the extent that such
liabilities arise before or as a result of the Closing, and Seller agrees to
protect, defend, save harmless and indemnify Buyer from and against any and all
such claims and demands pursuant to the procedures set forth in Article X hereof
that shall apply thereto in all respects.

 

Section 6.3       Announcements. Commencing on the date hereof, neither Buyer
nor Seller shall make any public announcement or press release concerning the
transactions contemplated hereby without the written consent of the other party,
except to the extent such disclosure is required under the federal securities
laws.

 

Section 6.4       Cooperation. Prior to the Closing: (a) the parties hereto
shall reasonably cooperate with each other and their respective counsel and
accountants in connection with any actions required to be taken as a part of
their respective obligations under this Agreement, including, but not limited
to, the obtaining of Consents (provided that this sentence shall not require any
party to make any payments as a condition to obtaining any Consent); and (b)
shall use commercially reasonable efforts to satisfy the conditions to Closing
in ‎Article VII. After the Closing, each of the parties hereto shall take such
actions, and shall execute and deliver to any other party such further documents
as may be reasonably requested to ensure, complete and evidence the full and
effective consummation of the transactions contemplated by this Agreement.

 

Section 6.5       Litigation Support. In the event and for so long as Buyer or
any of its Affiliates actively is contesting or defending against any action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement, or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Business, Seller will cooperate in the contest
or defense, make available its personnel, and provide such testimony and access
to its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of Buyer unless the action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
directly related to the Seller’s actions, in which event it shall be at the sole
cost and expense of the Seller, with reimbursement to Buyer for their reasonable
costs and expenses.

 



 15 

 

 

Section 6.6       Transition. Except as otherwise expressly set forth in this
Agreement, each of Buyer and Seller will not take, and will cause the Company
not to take, any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, supplier, or other business
associate of the Company from maintaining the same business relationships with
the Company after the Closing as it maintained with the Company prior to the
Closing. Seller will refer all customer inquiries relating to the Company to
Buyer or the Company from and after the Closing. Each Seller shall use his
reasonable best efforts to obtain authorizations, approvals, orders, licenses,
certificates and permits as may be required to permit the consummation of the
transactions contemplated hereby and the transfer of any and all Licenses
necessary for Buyer to operate the Business after the Closing in a form
reasonably satisfactory in form and substance to Buyer and its counsel.

 

Section 6.7       No Other Bids. From and after the Effective Date until this
Agreement is terminated in accordance with the terms hereof, Seller shall not
authorize or knowingly permit any equity holder, officer, director, manager or
employee of, or any investment banker, attorney, accountant or other
representative retained by Seller or its direct or indirect equity holders to
solicit, initiate or encourage submission of or engage in any negotiations
relating to any Acquisition Proposal or enter into any agreement to effectuate
the same. Seller shall promptly communicate to Buyer the terms of any proposal
or offer received by it (no matter how preliminary), and the identity of the
party making such proposal, in respect of any actual or potential Acquisition
Proposal.

 

Section 6.8       Confidentiality. Except as necessary for the consummation of
the transactions contemplated hereby, each party hereto shall keep confidential
any information which is obtained from the other party in connection with the
transactions contemplated hereby; and except to the extent that such materials
or information are or become readily available to the industry, have been
obtained from independent sources, were known to Buyer or Seller (as the case
may be) on a non-confidential basis prior to disclosure or are required to be
disclosed in public filings or by law. In the event this Agreement is terminated
and the purchase and sale contemplated hereby abandoned, each party will return
to the other party all documents, work papers and other written material
obtained by it in connection with the transaction contemplated hereby. This
‎Section 6.8 shall survive the termination or cancellation of this Agreement for
a period of two (2) years from the date of termination or cancellation.

 

Section 6.9       Employees. Buyer may extend offers of employment to any of
Seller’s employees on such terms as Buyer shall determine in its sole
discretion, it being understood that (i) Buyer is not the successor employer of
Seller’s employees and shall be under no obligation to offer employment to any
such employees, and (ii) unless otherwise specified in this Agreement, Seller
shall be responsible for, and shall defend, indemnify and hold harmless (as set
forth in Article X) Buyer from and against any and all severance, accrued
vacation, termination, retention bonus, “golden parachute,” unemployment
compensation or any similar or other payment, or any other liabilities or
obligations of Seller, with respect to any of Seller’s employees, whether or not
Buyer extends an offer of employment to such employee, whether or not such
employee accepts Buyer’s offer of employment, whether or not pursuant to an
individual agreement or commitment or group plan or corporate policy, or
required by Law, including any liability under any of Seller’s Benefit Plans,
the Workers Adjustment and Retraining Notification Act of 1988 as it may be
amended from time to time and the provisions of Section 4980B of the Code and
Part 6 of Subtitle B of Title I of ERISA. Buyer shall not assume any of Seller’s
Benefit Plans.

 



 16 

 

 

Section 6.10       Maintenance of Books and Records. Each of the parties hereto
shall preserve, until at least the fifth (5th) anniversary of the Closing Date
or longer period as may be required by law, all pre-closing records possessed or
to be possessed by such party relating to Seller or the Business. After the
Closing Date and up until at least the fifth (5th) anniversary of the Closing
Date, upon any reasonable request from a party hereto or its representatives,
the party holding such records shall (x) provide to the requesting party or its
representatives reasonable access to such records during normal business hours
and (y) permit the requesting party or its representatives to make copies of
such records, at the requesting party’s or its representatives’ cost. Such
records may be sought under this ‎Section 6.11 for any reasonable purpose
including to the extent reasonably required in connection with the audit,
accounting, tax, litigation, federal securities disclosure or other similar
needs of the party seeking such records.

 

Section 6.11       Accounts Receivable. Seller agrees that after the Effective
Date, Buyer shall have the right and authority to (i) collect for the account of
Buyer all Accounts Receivable and other items that shall be transferred to Buyer
as provided herein, and (ii) solely for the purpose of collecting such Accounts
Receivable and for no other purpose, to endorse with the name of Seller any
checks received on account of any such Accounts Receivable or other items.
Seller agrees that it will promptly, within two (2) Business Days, transfer and
deliver to Buyer any cash, checks or other property that Seller may receive
after the Effective Date in respect of any such Accounts Receivable acquired
hereunder.

 

ARTICLE VII
CONDITIONS TO OBLIGATIONS OF BUYER AND SELLER

 

Section 7.1       Conditions to Obligations of Buyer. Each and all of the
obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to fulfillment prior to or at the Closing of the following
conditions, except to the extent that Buyer may waive any one or more thereof in
its sole discretion:

 

(a)       Representations and Warranties. All representations and warranties of
Seller contained in ‎Article III of this Agreement shall be true and complete in
all material respects, except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as though such representations and warranties were made
as of the Closing Date, except for representations and warranties that speak as
of a specific date or time, which need only be true and correct as of such date
and time.

 

(b)       Covenants and Conditions. Seller shall have in all material respects
performed and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date.

 

(c)       Adverse Change. Since the Effective Date, there shall not have
occurred a Material Adverse Effect.

 

(d)       Deliveries. Seller shall have made or cause to be made, or stand
willing and able to make or cause to be made, all the deliveries to Buyer set
forth in ‎Section 8.2 hereof.

 



 17 

 

 

(e)       No Adverse Proceedings. No action, suit, proceeding or investigation
before any court, administrative agency or other governmental authority shall be
pending or, to the Knowledge of Seller, threatened against Seller wherein an
unfavorable judgment, decree or order would prevent the carrying out of this
Agreement or any of the transactions contemplated hereby, declare unlawful the
transactions contemplated hereby or cause such transactions to be rescinded, or
which could reasonably be expected to materially adversely affect the Assets or
the Business operations (financial or otherwise) of Seller.

 

(f)       Consents. All Consents shall have been obtained and copies shall have
been delivered to Buyer.

 

(g)       Regulatory Approvals. All authorizations, approvals, orders, licenses,
certificates and permits as may be required to permit the consummation of the
transactions contemplated hereby and the transfer of any and all Licenses
necessary for Buyer to operate the Business after the Closing shall have been
obtained and shall remain in full force and effect.

 

Section 7.2       Conditions to Obligations of Seller. Each and all of the
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to fulfillment prior to or at the Closing of the following
conditions, except to the extent that Seller may waive one or more thereof:

 

(a)       Representations and Warranties. All representations and warranties of
Buyer contained in ‎Article IV of this Agreement shall be true and complete in
all material respects, except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects as
though such representations and warranties were made at and as of such time,
except for representations and warranties that speak as of a specific date or
time, which need only be true and correct as of such date and time.

 

(b)       Covenants and Conditions. Buyer shall have in all material respects
performed and complied with all covenants, agreements, and conditions required
by this Agreement to be performed or complied with by it prior to or on the
Closing Date.

 

(c)       Deliveries. Buyer shall have made or cause to be made, or stand
willing and able to make or cause to be made, all the deliveries set forth in
‎Section 8.3 hereof.

 

(d)       No Adverse Proceeding. No action, suit, proceeding or investigation
before any court, administrative agency or other governmental authority shall be
pending or, to the knowledge of Buyer, threatened against Buyer wherein an
unfavorable judgment, decree or order would prevent the carrying out of this
Agreement or any of the transactions contemplated hereby, or declare unlawful
the transactions contemplated hereby or cause such transactions to be rescinded.

 



 18 

 

 

ARTICLE VIII
CLOSING AND CLOSING DELIVERIES

 

Section 8.1       Closing. The Closing shall take place within three days
following the satisfaction or waiver by Buyer and Seller, in their respective
sole discretion, of all of the conditions to Closing set forth in ‎Article VII
hereof, or such other time, place and date as may be mutually agreed upon by the
parties hereto (the “Closing Date”). Buyer shall notify Seller of the Closing
Date not less than three days before the Closing Date. The Closing shall be held
at the offices of Buyer’s counsel or such other place as shall be mutually
agreed upon by Buyer and Seller.

 

Section 8.2       Deliveries by Seller. At the Closing, Seller shall deliver or
cause to be delivered to Buyer the following, in form and substance reasonably
satisfactory to Buyer and its counsel:

 

(a)       Bill of Sale. Duly executed Bill of Sale, substantially in the form of
Exhibit A hereto;

 

(b)       Assignment and Assumption Agreement. A duly executed counterpart of
executed Assignment and Assumption Agreement, substantially in the form of
Exhibit B hereto;

 

(c)       Intellectual Property Assignment. A duly executed counterpart of
Intellectual Property Assignment, substantially in the form of Exhibit C hereto;

 

(d)       Transition Services Agreement. Buyer and Seller shall enter into that
certain transition services agreement, in the form attached hereto as Exhibit E;

 

(e)       Consents. A copy of each Consent listed on Schedule ‎3.7 attached
hereto;

 

(f)       Closing Purchase Price Certificate. A certificate dated as of a date
within three days of the Closing Date, signed by Seller, certifying as to the
Pre-Closing Purchase Price Statement and the Estimated Closing Cash Balance.

 

(g)       Licenses, Contracts, Business Records, Etc. To the extent they are in
possession of Seller, copies of all Licenses, Assumed Contracts, blueprints,
schematics, working drawings, plans, projections, statistics, engineering
records, and all files and records used by Seller and necessary to conduct the
Business, which copies shall be available at the Closing or at Seller’s
principal business office;

 

(h)       Web Sites. All documents necessary to transfer to Buyer the registered
domain names related to the web sites of Seller included in the Intellectual
Property; and

 

(i)       Other. Duly executed copies of all other deeds, endorsements,
assignments, consents and instruments as are reasonably necessary to transfer
the Assets and carry out all other transactions contemplated by this Agreement.

 



 19 

 

 

Section 8.3       Deliveries by Buyer. At the Closing, Buyer shall deliver or
cause to be delivered to Seller (or a designee of Seller) the following, in form
and substance reasonably satisfactory to Seller:

 

(a)       Purchase Price. The Purchase Price as provided in ‎Section 2.4 hereof;

 

(b)       Management and Board of Directors Resignation. Prior to the Closing,
the existing management and board of directors of Buyer shall resign, effective
immediately upon the Closing.

 

(c)       Management and Board of Directors Reconstitution. Effectively
immediately upon the Closing, Buyer shall name Roger Ponder and Keith Hayter as
(1) its Chief Executive Officer and President, respectively, and (2) the only
two members of Buyer’s Board of Directors.

 

(d)       Employment Agreements. Buyer shall enter into employment agreements
with each of Roger Ponder and Keith Hayter, in substantially the form attached
hereto as Exhibit F.

 

(e)       Capitalization Table. Buyer shall provide Roger Ponder and Keith
Hayter with a capitalization table, in the form attached hereto as Exhibit G.

 

(f)       Debt Conversion. All debts of Buyer existing as of the Closing shall
either be waived in a writing acceptable to Seller, or converted into equity of
the Buyer effective no later than the Closing.

 

(g)       Kristof Equity Instrument. Effective as of the Closing, Larry Kristof,
the current Chief Executive Office of Buyer, shall be granted preferred stock of
the Buyer enabling him to convert into 2% of the issued and outstanding capital
stock of Buyer as of the Closing Date.

 

(h)       Transition Services Agreement. Buyer and Seller shall enter into that
certain transition services agreement, in the form attached hereto as Exhibit E;

 

(i)       Assignment and Assumption Agreement. A duly executed counterpart of
the Assignment and Assumption Agreement, substantially in the form of Exhibit B
hereto;

 

(j)       Intellectual Property Assignment. A duly executed counterpart of the
Intellectual Property Assignment, substantially in the form of Exhibit C hereto;
and

 

(k)       Other. Duly executed copies of all other instruments and documents as
are reasonably necessary to carry out all other transactions contemplated by
this Agreement.

 

ARTICLE IX
TERMINATION

 

Section 9.1       Termination. This Agreement may be terminated by Seller or
Buyer, if the terminating party is not then in breach of any material obligation
under this Agreement (provided that ‎Section 6.8 will continue in full force and
effect), on written notice to the other at any time prior to Closing as follows:

 

(a)       by mutual consent of Buyer and Seller;

 



 20 

 

 

(b)       by Buyer, if there has been a material misrepresentation, material
breach of warranty or material breach of a covenant by Seller set forth in this
Agreement, the Related Documents or the Schedules and Exhibits hereto, which has
not been cured or waived within ten (10) Business Days after written
notification thereof by Buyer to Seller;

 

(c)       by Seller, if there has been a material misrepresentation, material
breach of warranty or material breach of a covenant by Buyer set forth in this
Agreement, the Related Documents, or the Schedules and Exhibits hereto, which
has not been cured or waived within ten (10) Business Days after written
notification thereof by Seller to Buyer; or

 

(d)       by either Buyer or Seller by notice to the other, if the Closing shall
not have been consummated on or before May 1, 2017 (the “Final Termination
Date”), unless extended by written agreement of Buyer and Seller, so long as the
party giving such notice shall be in compliance with the terms of this
Agreement.

 

Section 9.2       Effect of Termination. In the event of termination of this
Agreement as provided above, this Agreement shall forthwith become void and of
no further force and effect, except that the covenants and agreements set forth
in ‎Section 6.1, ‎Section 6.3, ‎Section 6.8, ‎Section 9.2, ‎Section 9.3 and
‎Section 11.9, and except that nothing in ‎Section 9.1 or this ‎Section 9.2
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or to impair the right of
any party to compel specific performance by another party of its obligations
under this Agreement.

 

Section 9.3       Specific Performance. The parties recognize that in the event
Seller should refuse to perform under the provisions of this Agreement, monetary
damages alone will not be adequate. Seller shall not oppose Buyer seeking, in
addition to any other remedies which may be available, including money damages,
to seek specific performance of the terms of this Agreement. In the event of any
action to enforce this Agreement specifically, Seller hereby waives the defense
that there is an adequate remedy at law.

 

ARTICLE X
SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

 

Section 10.1       Survival. Subject to the limitations and other provisions of
this Agreement, all representations and warranties contained in this Agreement
shall survive the Closing and shall be fully effective and enforceable for a
period of two (2) years following the Closing Date, but shall thereafter be of
no further force or effect, except as they relate to claims for indemnification
timely made pursuant to this ‎Article X; provided, however, that the
representations and warranties contained in the Fundamental Representations
shall survive until ninety (90) days after the expiration of the applicable
statute of limitations period. Any claim for indemnification asserted in writing
before the two (2) year anniversary of the Closing Date or the other applicable
survival period set forth in this ‎Section 10.1 shall survive until resolved or
judicially determined.

 



 21 

 

 

Section 10.2       Indemnification.

 

(a)       Indemnification by Seller. Subject to the limitations and the
provisions set forth in this Agreement, Seller shall indemnify and hold harmless
Buyer and its Affiliates (including any officer, director, stockholder, partner,
member, manager, employee, agent or representative of any thereof) from and
against any and all loss, damage, expense (including court costs, amounts paid
in settlement, judgments, reasonable attorneys’ fees or other expenses for
investigating and defending), suit, action, claim, liability or obligation
(collectively, “Damages”) related to, caused by or arising from:

 

(i)       any misrepresentation or breach of any representation or warranty
contained herein or in any Related Document by Seller;

 

(ii)       the failure to fulfill any covenant or agreement contained herein or
in any Related Document by Seller;

 

(iii)       any and all obligations or Liabilities of Seller relating to the
Excluded Assets and the Excluded Liabilities and any obligation or liability
imposed on Buyer by process of law as a successor to the Business;

 

(iv)       third party claims arising in breach of contract, breach of warranty,
product liability, unfair competition, personal or other injury, tort or
infringement of property rights of others or other third party claims, in each
case which claim is with respect to any and all activities of Seller or any
Affiliate thereof in connection with the conduct of the Business on or before
the Closing Date; and

 

(v)       any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or in enforcing this indemnity.

 

(b)       Indemnification by Buyer. Subject to the limitations and provisions
set forth in this Agreement, Buyer shall indemnify and hold harmless Seller and
its Affiliates (including any officer, director, stockholder, partner, member,
manager, employee, agent or representative of any thereof) against any Damages
related to, caused by or arising from:

 

(i)       any misrepresentation or breach of any representation or warranty
contained herein or in any Related Document by Buyer;

 

(ii)      the failure to fulfill any covenant or agreement contained herein or
in any Related Document by Buyer (including, without limitation, the covenant
and agreement of Buyer to pay, perform and discharge the Assumed Liabilities in
accordance with their respective terms) and

 

(iii)     any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or in enforcing this indemnity.

 



 22 

 

 

Section 10.3       Limitations on Indemnification Obligation. Seller shall not
be liable for indemnification to Buyer under ‎Section 10.2(a)(i), and Buyer
shall not be liable for indemnification to Seller under ‎Section 10.2(b)(i),
until the aggregate amount of all Claims of Buyer or Seller, as the case may be,
exceeds Ten Thousand Dollars ($10,000.00) (the “Threshold Amount”), at which
time Buyer or Seller, as the case may be, shall be entitled to recover the
aggregate amount of all Claims in excess of the Threshold Amount. The maximum
liability of Buyer under this Agreement for indemnification obligations under
‎Section 10.2(b)(i) shall not exceed the Purchase Price, as adjusted, in the
aggregate (such maximum liability amount, the “Cap”). Notwithstanding the
foregoing, the Threshold Amount and the Cap shall not apply: (i) in the event of
fraud or willful misrepresentation by the Indemnifying Party; or (ii) to
indemnification obligations for Damages in connection with a breach of the
representations and warranties contained in the Fundamental Representations.

 

Section 10.4       Notice of Claims. Subject to the obligation to assert any
indemnification claim within the survival period set forth in ‎Section 10.1, any
party entitled to indemnification under this Article X (“Indemnified Party”) who
believes it has a right of indemnification under this Agreement and any Related
Document (a “Claim”) shall give prompt written notice to the indemnifying party
(“Indemnifying Party”) of (i) the facts and circumstances giving rise to the
claim, (ii) a good faith estimate of the amount of Damages, and (iii) the
specific representation, warranty or covenant alleged to have been breached (the
“Notice”). Subject to the obligation to assert any Claim within the survival
period set forth in ‎Section 10.1, failure to give Notice shall not relieve any
Indemnifying Party of any obligations that the Indemnifying Party may have to
Indemnified Party under this Article X, except to the extent that such failure
has prejudiced the Indemnifying Party under the provisions for indemnification
contained in this Agreement. Within 20 days of receipt of the Notice (the
“Objection Period”), Indemnifying Party may object (a “Claim Objection”) to any
matter, including the basis and amount of such Claim, set forth in such Notice
by delivering to Indemnified Party written notice setting forth such objections
in reasonable detail. If Indemnified Party does not receive a Claim Objection
within the Objection Period, then Indemnifying Party shall be deemed to have
acknowledged and agreed with the correctness of such Claim amount for the full
amount thereof and shall thereafter be precluded from disputing such Claim
amount. If Indemnifying Party delivers a timely Claim Objection to Indemnified
Party, Indemnified Party shall not be entitled to recoupment until Indemnified
Party shall have received either a certified copy of the final decision (by a
court of competent jurisdiction) or Indemnified Party and the Indemnifying Party
shall have executed a written agreement resolving such dispute (such final
determination by a court of competent jurisdiction or written agreement being a
“Final Determination”) setting forth the amount, if any, which Indemnified Party
is entitled to receive.

 



 23 

 

 

Section 10.5       Assumption and Defense of Third-Party Action. If any third
party shall notify (whether written, verbal or otherwise) any Indemnified Party
with respect to any matter (a “Third Party Claim”) which may give rise to a
Claim (subject to the rights, terms and conditions herein) against any other
party under this Agreement, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is prejudiced. Any
Indemnifying Party will have the right to defend the Indemnified Party against
the Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (A) the Indemnifying Party notifies the Indemnified
Party in writing within 15 days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Damages the Indemnified Party may
suffer directly resulting from, directly relating to, or caused by the Third
Party Claim, (B) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, and (C) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. So long
as the Indemnifying Party is conducting the defense of the Third Party Claim in
accordance with this ‎Section 10.5, (A) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, (B) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (not to
be withheld unreasonably), and (C) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably). In the event any of the conditions in this ‎Section
10.5 is or becomes unsatisfied, however, (A) the Indemnified Party may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), and (B) the
Indemnifying Party will remain responsible for any Damages the Indemnified Party
may suffer directly resulting from, directly relating to, or caused by the Third
Party Claim to the fullest extent provided in this Article X.

 

Section 10.6       Right of Set-Off. Buyer shall have a right, but not an
obligation, to set-off, in its sole and absolute discretion, against any and all
amounts payable to Seller under this Agreement or any Related Document (whether
such amounts are payable in cash or shares of Common Stock), including, without
limitation (i) the Six Month Anniversary EBITDA Adjustment and (ii) any other
amounts or property payable or distributable to Seller after the Closing Date
and any Damages or other amounts to which Seller is entitled and has not already
been paid pursuant to the indemnification provisions of this Agreement or any
Related Document.

 

Section 10.7       Remedies Exclusive. The remedies provided in ‎Section 10.2
shall be the exclusive remedies of the parties with respect to the transactions
contemplated hereby, and the parties waive any other remedies however arising.
Notwithstanding the foregoing, nothing herein shall limit the rights of the
parties to seek equitable remedies (including specific performance or injunctive
relief) or any remedy based upon fraud or criminal misconduct.

 



 24 

 

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1       Notices. All notices, demands and requests required or
permitted to be given under the provisions of this Agreement shall be (i) in
writing, (ii) delivered by personal delivery, or sent by commercial delivery
service or registered or certified mail, return receipt requested or sent by
telecopy, (iii) deemed to have been given on the date of personal delivery or
the date set forth in the records of the delivery service or on the return
receipt or, in the case of a telecopy, upon receipt thereof if received during
normal business hours and otherwise on the next Business Day and (iv) addressed
as follows:

 

If to Seller:

 

InterCloud Systems Inc.

1030 Broad Street, Suite 102

Shrewsbury, NJ 07702

Telecopy No.: (732) 796-6936

Attention: Chief Financial Officer

 

With a copy to:

  

Pryor Cashman LLP

7 Times Square, 40th Floor

New York, NY 10036

Telecopy No.: (212) 798-6319

Attention: M. Ali Panjwani, Esq.

 

If to Buyer:

  

Mantra Venture Group Ltd.

c/o AW Solutions, Inc.

300 Crown Oak Centre Drive

Longwood, FL 32750

Telecopy No.: (407) 260-0749

Attention: President

 

With a copy to:

 

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this ‎Section
11.1.

 

Section 11.2       Benefit and Binding Effect. None of the parties hereto may
assign this Agreement without the prior written consent of the other parties,
provided, however, that Buyer may assign this Agreement without prior written
consent of Seller. No assignment shall relieve the assigning party of any of its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except as specifically set forth or referred to herein, nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any Person other than the parties hereto and their respective successors or
assigns any rights or remedies under or by reason of this Agreement.

 

Section 11.3       Headings. The headings herein are included for ease of
reference only and shall not control or affect the meaning or construction of
the provisions of this Agreement.

 



 25 

 

 

Section 11.4       Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument.

 

Section 11.5       Entire Agreement. This Agreement, all Schedules and Exhibits
hereto, the Related Documents and all documents, writings, instruments and
certificates delivered or to be delivered by the parties pursuant hereto
collectively represent the sole and entire understanding and agreement between
the parties hereto with respect to the subject matter hereof. All Schedules and
Exhibits attached to this Agreement shall be deemed part of this Agreement and
incorporated herein, as if fully set forth herein. This Agreement supersedes all
prior negotiations and understandings between the parties hereto whatsoever with
respect to the subject matter hereof, and all letters of intent and other
writings relating to such negotiations and understandings.

 

Section 11.6       Amendment. This Agreement shall not be amended, supplemented
or modified except by an agreement in writing which makes specific reference to
this Agreement or an agreement delivered pursuant hereto, as the case may be,
and which is signed by each party hereto.

 

Section 11.7       Severability. If in any jurisdiction any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or held unenforceable, such provision shall, as to such jurisdiction,
be ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances. In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held excessively broad as to time, duration,
geographical scope, activity or subject, it shall be construed, by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law of such jurisdiction as it shall then appear.

 

Section 11.8       Governing Law; Consent to Jurisdiction.

 

(a)       The parties acknowledge and agree that this Agreement constitutes a
contract pertaining to a transaction covering in the aggregate not less than
$1,000,000 and that their choice of law and choice of jurisdiction specified
below have been made pursuant to and in accordance with Sections 5-1401 and
5-1402, respectively, of the New York General Obligations Law. Accordingly, the
parties acknowledge and agree that this Agreement shall be governed by the laws
of the State of New York, as to all matters including matters of validity,
construction, effect, performance and liability, without consideration of
conflicts of laws provisions contained therein, and the courts of the State of
New York have exclusive jurisdiction of all disputes with respect to an alleged
breach of any representation, warranty, agreement or covenant of this Agreement,
including, but not limited to, any dispute relating to the construction or
interpretation of the rights and obligations of any party, which is not resolved
through discussion between the parties.

 

(b)       The parties hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any New York State or Federal court sitting in New
York County in any action or proceeding commenced by the other party or to which
such party is a party arising out of or relating to this Agreement or any
Related Document or any transaction contemplated hereby or thereby. The parties
hereby irrevocably waive, to the fullest extent they may effectively do so under
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding. The parties also irrevocably and unconditionally consent
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process by overnight courier to such party and its
counsel at their respective addresses specified in ‎Section 11.1. The parties
further irrevocably and unconditionally agree that a final judgment in any such
action or proceeding (after exhaustion of all appeals or expiration of the time
for appeal) shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

[remainder of page left intentionally blank; signature page follows]

 



 26 

 

 

This Asset Purchase Agreement has been executed by the undersigned parties
hereto as of the date first above written.

 



  BUYER:       MANTRA VENTURE GROUP LTD.         By: /s/ Larry Kristof     Name:
Larry Kristof     Title: Chief Executive Officer



 



  SELLER:       INTERCLOUD SYSTEMS, INC.         By: /s/ Timothy A. Larkin    
Name: Timothy A. Larkin     Title: Chief Financial Officer



 



 27 

 

